Citation Nr: 0811329	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-20 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for dermatophytosis, hands 
and feet, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1948 to 
September 1952 and June 1957 to June 1961. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Wichita, 
Kansas, Department of Veterans Affairs (VA), Regional Office 
(RO), which continued an evaluation of 10 percent for 
dermatophytosis of the hands and feet.

By way of history, this case was remanded to the RO in August 
2005 for evidentiary and procedural development.  The 
requested development has been accomplished and the case has 
been returned to the Board for appellate review.

In March 2008, the Board granted the veteran's motion to 
advance this appeal on the Board's docket pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).

In January 2008, additional treatment reports primarily 
associated with an unrelated claim and a statement from the 
veteran were received and associated with the claims file.  
The outpatient treatment reports are essentially unrelated to 
the veteran's skin claim; thus, no additional action under 
the provisions of 38 C.F.R. § 20.1304 is needed.  The 
veteran's statement along with his February 2008 hearing 
transcript will be considered below.  


FINDING OF FACT

The service-connected dermatophytosis, hands and feet is 
manifested by lesions on the bottom of his feet, elbows, 
fingers and crotch consisting of patches of scaly and itchy 
skin that is exacerbated by warm weather.  However, the 
veteran does not have dermatophytosis on 20 percent or more 
of his body.



CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for the service-connected dermatophytosis, hands and 
feet, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806-7813 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he is entitled to a rating in excess 
of 10 percent for his dermatophytosis of the hands and feet.  
A review of the record reveals that an increased rating is 
not warranted.  The veteran's dermatophytosis does not cover 
20 percent or more of his body.  

By way of history, the veteran states that he contracted a 
skin fungus in 1950 while serving in the Philippines and has 
had problems with his skin ever since.  The veteran reports 
incidents of scaly skin on the sides of both feet, between 
his toes, on both hands, on both arms, on the left side of 
his face into his hair, in his right ear, on his right leg, 
on his crotch and in his nose.

In relevant part thereafter, VA examination in April 2002 
reveal that the veteran had scaly or crusty areas of the skin 
on the sides of his feet, toes, hands, arms, left side of his 
face into his hair, right ear, and right leg.  There were no 
associated systemic or nervous manifestations.  The diagnosis 
was dermatophytosis.

Treatment records show that the veteran sought treatment at a 
skin clinic in June 2002.  He underwent destruction of 
lesions involving the left upper lip, the left upper arm and 
several small facial lesions.  The lesion on the left upper 
lip was raised and scabbed over.  The veteran returned for a 
follow up in July 2002.  On examination, there was no obvious 
recurrence of the previously treated lesions.  The examiner 
noted three small scaly lesions involving the left cheek, 
measuring approximately two to three millimeters in diameter.  
The veteran's lesions were excised with liquid nitrogen.

Medical records from January 2003 show that the veteran 
requested a visit to the skin surgical lesion clinic for a 
sore on his upper lip.  Follow up records show that the 
veteran had four lesions which were treated and the veteran 
was happy with the results.  The veteran reported using Gold 
Bond powder to treat his condition.  In September 2004, the 
veteran presented with lesions on the left periorbital area 
and the right neck.  The examiner also noted white scaly 
areas involving the dorsum of both hands and forearms.  The 
lesions were destroyed with liquid nitrogen.  In December 
2004, the veteran presented to the skin clinic for lesions 
involving the dorsum of the left forearm and also some 
lesions involving the face.  In March 2005, the veteran 
underwent destruction of multiple actinic keratosis involving 
the left forearm and face.  In September 2005, the veteran 
presented with new lesions involving the face, arms and right 
pinna.  The lesions had the appearance of actinic keratosis 
with the exception of the left nare, which had a wart like 
appearance. The lesions were destroyed with liquid nitrogen. 

The veteran received a VA examination in July 2006.  The 
veteran reported that his lesions continue to come and go, 
but he always has lesions on the bottom of his feet, below 
the elbows to his fingers and on his crotch.  The lesions 
consist of patchy and itchy skin.  His skin condition is 
exacerbated by warm weather.  The veteran uses Clotrimazole 
cream only when the rash worsens and Gold Bond powder.  Upon 
examination, the examiner noted lesions on the veteran's feet 
and toes, which were mild between the toes and posterior 
arches.  He also noted lesions on the arm, which had fine 
scaling on the right forearm on the dorsal surface of the 
wrist, left lateral forearm and left base of third digit 
which also has some erythema, bilateral axillae with mild 
erythema and scaling.  The examiner found no lesions on the 
crotch.  The examiner reported that less than five percent of 
the veteran's exposed body and total body area is affected.  
The examiner stated that the veteran is not consistently 
compliant with his treatment and this leads to continued 
infection.  The examiner noted that no area of the head, face 
and neck were affected.  The examiner further stated that 
there was no tissue loss, scabbing or scarring as a result of 
the dermatophytosis.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  While the veteran's 
entire history is reviewed when making a disability 
determination, where service connection has already been 
established and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Recently, in Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007), the United States 
Court of Appeals for Veterans Claims (Court) held that staged 
ratings are appropriate for an increased rating claim in such 
a case, however, when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.

As indicated above, a 10 percent rating has been assigned to 
the above-listed disability under Diagnostic Code 7813.  
According to the regulations, Diagnostic Code 7813 states 
that dermatophytosis is to be rated as disfigurement of the 
head, neck, or face (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801-7805), or dermatitis (Diagnostic Code 7806), 
depending on the predominant disability.  As the veteran's 
predominant disability manifests itself by skin irritation, 
the disorder is evaluated under 38 C.F.R. § 4.118, Diagnostic 
Code 7806.  

Under Diagnostic Code 7806, a 10 percent rating requires 
involvement of at least 5 percent but less than 20 percent, 
of the entire body, or at least 5 percent but less than 20 
percent, of exposed areas affected, or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent rating 
requires involvement of 20 to 40 percent of the entire body 
or of exposed areas affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent rating 
requires involvement of more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

Based on the medical evidence of record, the veteran's 
symptoms do not meet the requirements for a 30 percent rating 
for his service-connected dermatophytosis.  To warrant a 30 
percent disability rating, the evidence would need to show 
that 20 to 40 percent of the entire body or of exposed areas 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  The VA treatment records reflect that the 
veteran was receiving ongoing treatment for his skin 
disorder; however, these records do not show that the 
veteran's service-connected dermatophytosis effects more than 
20 percent of the entire body or more than 20 percent of 
exposed areas, or that it required systematic corticosteroid 
or an immunosuppressive treatment.  In addition, the July 
2006 VA examination reflects that less than 5 percent of the 
veteran's skin is affected by his service-connected 
dermatophytosis.  The evidence of record weighs against the 
assignment of a 30 percent disability rating for the 
veteran's dermatophytosis of the feet and hands.

As discussed above, under Hart, the Board can award staged 
ratings for distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The Board does not find that such an award is 
merited in this case, as the veteran's medical records do not 
indicate that his body was ever covered by 20 percent of his 
service-connected dermatophytosis.

The Board notes that at a hearing before the undersigned the 
veteran stated that he was not pleased with the treatment he 
received at the examination.  While the Board is aware of the 
veteran's contention that the examination was not thorough, a 
review of the examination shows a complete and precise review 
of the veteran's disability, with specific findings as to the 
veteran's dermatophytosis.  Thus, no additional action in 
this regard is needed.

Therefore, the preponderance of the evidence is against the 
assignment of a higher rating for the veteran's 
dermatophytosis of the feet and hands.  

III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

With respect to increased rating claims, the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) determined 
that VA must provide notice that includes: (1) notification 
that the claimant must provide (or ask the Secretary to 
obtain), medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) at least general notice of any specific measurement or 
testing requirements needed for an increased rating if the 
Diagnostic Code contains rating criteria that would not be 
satisfied by demonstrating only a general worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life; 
(3) notification that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability, as 
outlined by the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in December 2003 and December 
2005, notifying the veteran of what information must be 
submitted to substantiate a claim for an increased rating.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letters of December 2003 and December 
2005 stated that he would need to give VA enough information 
about the records so that it could obtain them for him.  He 
was told to submit any medical records or evidence in his 
possession that pertained to the claim.  In addition, in 
December 2005, the veteran was given the rating criteria and 
current diagnostic code for dermatophytosis in compliance 
with Vazquez-Flores.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), the veteran was provided with notice of the type 
of evidence necessary to establish a disability rating and an 
effective date in a March 2006 letter, thereby satisfying the 
requirements set forth in Dingess.  

Notwithstanding the belated VCAA notices for the increased 
rating criteria and Dingess, the veteran has not been 
prejudiced.  He has had ample opportunity to meaningfully 
participate in the processing of his claim, which was 
remanded in August 2005 and readjudicated by the RO in July 
2007. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, VA treatment records and private medical 
records.  VA also provided the veteran with a VA examination 
in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).





ORDER

Entitlement to an increased rating for dermatophytosis, hands 
and feet, currently evaluated as 10 percent disabling, is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


